            Case 3:17-cr-00176-CRB Document 61-1 Filed 06/05/20 Page 1 of 4



 1   DURIE TANGRI LLP
     BENJAMIN B. AU (SBN 237854)
 2   bau@durietangri.com
     953 East 3rd Street
 3   Los Angeles, CA 90013
     Telephone: 213-992-4499
 4   Facsimile: 415-236-6300

 5   GALIA Z. AMRAM (SBN 250551)
     gamram@durietangri.com
 6   RAGHAV R. KRISHNAPRIYAN (SBN 273411)
     rkrishnapriyan@durietangri.com
 7   217 Leidesdorff Street
     San Francisco, CA 94111
 8   Telephone:    415-362-6666
     Facsimile:    415-236-6300
 9
     Attorneys for Defendant SUBHASH JAY
10

11                              IN THE UNITED STATES DISTRICT COURT

12                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN FRANCISCO DIVISION

14   UNITED STATES OF AMERICA                            Case No. 3:17-CR-00176-CRB-1

15                               Plaintiff,              DECLARATION OF BENJAMIN B. AU IN
                                                         SUPPORT OF DEFENDANT SUBHASH
16         v.                                            JAY’S MOTION FOR A REDUCTION IN
                                                         SENTENCE PURSUANT TO 18 U.S.C. §
17   SUBHASH JAY                                         3582(C)(1)(A)(I) (COMPASSIONATE
                                                         RELEASE)
18                               Defendant.
                                                         Date:    July 15, 2020
19                                                       Time:    1:30 p.m.
                                                         Ctrm:    6–17th Floor
20                                                       Judge:   Honorable Charles R. Breyer
21

22

23

24

25

26

27

28

                DECLARATION OF BENJAMIN B. AU ISO DEFENDANT’S MOTION FOR A REDUCTION IN
                 SENTENCE PURSUANT TO 18 U.S.C. § 3582(C)(1)(A)(I) / CASE NO. 3:17-CR-00176-CRB-1
                Case 3:17-cr-00176-CRB Document 61-1 Filed 06/05/20 Page 2 of 4



 1             I, Benjamin B. Au, hereby state and declare as follows:

 2             1.      I am an attorney at law licensed to practice in the state of California. I am an attorney at

 3   Durie Tangri LLP. My colleague Galia Amram has been appointed as Criminal Justice Act counsel for

 4   Defendant Subhash Jay (“Defendant” or “Mr. Jay”) for the purpose of bringing this compassionate

 5   release motion. I make this Declaration from personal knowledge, and if called to testify, I could and

 6   would testify competently thereto.

 7             2.      I have been advised of the following information regarding Mr. Jay, which I believe to be

 8   true to the best of my knowledge and is consistent with the information contained in his pre-sentence

 9   report.
10                     a.     Mr. Jay pled guilty on March 23, 2018, to one count of filing false tax returns
11   under 26 U.S.C. § 7206 and one count of operating an unlicensed money transmitting business under 18
12   U.S.C. § 1960.
13                     b.     Mr. Jay is a citizen of the United Kingdom, has lived in the United States since
14   1990, and is a lawful permanent resident.
15             3.      Mr. Jay has informed me that he has no record of receiving a detainer from U.S.
16   Immigration and Customs Enforcement, and we cannot confirm the existence of such a detainer.
17             4.      Attached hereto as Exhibit A is a true and correct copy of the docket in United States v.
18   Jay, Case No. 3:17-cr-00176-CRB-1, as of May 30, 2020.
19             5.      Attached hereto as Exhibit B is a true and correct copy of ECF No. 40, Amended
20   Judgment, filed on September 18, 2018 in United States v. Jay, Case No. 3:17-cr-00176-CRB-1.
21             6.      Attached hereto as Exhibit C is a true and correct copy of Bureau of Prisons Inmate
22   Registry entry for Subhash Jay.
23             7.      Attached hereto as Exhibit D is a true and correct copy of the May 6, 2020 letter from me
24   to Warden Friend re: Mr. Jay’s petition for compassionate release and immediate transfer to home
25   confinement.

26             8.      Attached hereto as Exhibit E is a true and correct copy of the May 11, 2020 letter from
27   me to Warden Friend re: Mr. Jay’s follow-up to petition for compassionate release and immediate

28   transfer to home confinement.
                                                              1
                    DECLARATION OF BENJAMIN B. AU ISO DEFENDANT’S MOTION FOR A REDUCTION IN
                     SENTENCE PURSUANT TO 18 U.S.C. § 3582(C)(1)(A)(I) / CASE NO. 3:17-CR-00176-CRB-1
             Case 3:17-cr-00176-CRB Document 61-1 Filed 06/05/20 Page 3 of 4



 1          9.       Attached hereto as Exhibit F is a true and correct copy of the May 11, 2020 letter from
 2   Warden Friend re: Mr. Jay’s compassionate release and reduction in sentence review.

 3          10.      Attached hereto as Exhibit G is a true and correct copy of the Federal Bureau of Prisons
 4   COVID-19 website, available at https://www.bop.gov/coronavirus/, last visited on June 4, 2020.

 5          I declare under penalty of perjury under the laws of the United States of America that the

 6   foregoing is to the best of my knowledge and belief true and correct. Executed on June 5, 2020 in Los

 7   Angeles, California.

 8                                                                       /s/ Benjamin B. Au
                                                                         BENJAMIN B. AU
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                          2
                  DECLARATION OF BENJAMIN B. AU ISO DEFENDANT’S MOTION FOR A REDUCTION IN
                   SENTENCE PURSUANT TO 18 U.S.C. § 3582(C)(1)(A)(I) / CASE NO. 3:17-CR-00176-CRB-1
             Case 3:17-cr-00176-CRB Document 61-1 Filed 06/05/20 Page 4 of 4



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on June 5, 2020 the within document was filed with the Clerk of the Court
 3   using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4
                                                                       /s/ Benjamin B. Au
 5                                                                     BENJAMIN B. AU
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                          3
                DECLARATION OF BENJAMIN B. AU ISO DEFENDANT’S MOTION FOR A REDUCTION IN
                 SENTENCE PURSUANT TO 18 U.S.C. § 3582(C)(1)(A)(I) / CASE NO. 3:17-CR-00176-CRB-1
